Citation Nr: 1547407	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss disability.

4.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing is of record.

In May 2010, the Board (in pertinent part) remanded the issues listed on the title page for evidentiary development.  In 2013, more than 3 years after the Board's remand, the Veteran's attorney petitioned the United States Court of Appeals for Veterans Claims (Court) for a Writ of Mandamus ordering VA to readjudicate the pending issues.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for low back and neck disorders and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and inability to establish and maintain effective relationships.

2.  On VA audiological testing in September 2007, the Veteran's hearing acuity was Level VI in the right ear and Level VIII in the left ear.

3.  On VA audiological testing in December 2013, the Veteran's hearing acuity was Level V in the right ear and Level VII in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation in excess of 40 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's claims for higher ratings for PTSD and bilateral hearing loss arise from his disagreement with ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (2003).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims herein decided.  Specifically, VA has obtained records of the Veteran's VA psychiatric examinations and mental health treatment notes, as well as the Veteran's service treatment records and Social Security Administration medical records.  In addition, VA audiological examinations (including audiograms and speech recognition testing) were performed in September 2007 and December 2013.  Lay statements of the Veteran and his sister are associated with the record and have been reviewed.

During the March 2010 Travel Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Ratings Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
PTSD

The Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment warranting a higher, 70 percent evaluation.  The pertinent evidence includes VA outpatient records from June 2007 to the present, as well as multiple VA psychiatric evaluations and lay statements from the Veteran and his sister.  The Veteran's DD-214 reveals that he received the Purple Heart for his service in Vietnam.  As such, 38 U.S.C.A. § 1154(b) is for application.

Beginning in 2007, the Veteran has received treatment and counseling for various psychiatric symptoms.  A June 2007 VA psychology consult revealed that the Veteran was involved in a number of traumatic events while serving in combat in Vietnam.  Specifically, he reported being in "heavy combat" on numerous occasions and stated that he witnessed many deaths.  He stated that his primary job while in Vietnam was to disarm mines and booby traps, and to clear tunnels and structures with explosives.  Following his discharge from service, the Veteran reported working a variety of jobs, including starting his own company in the early 2000s.  He stated that he currently worked as a consultant "on and off," making enough money to make ends meet.  In terms of social relationships, the Veteran reported being twice married and divorced.  He had no biological children.  He reported spending the majority of his time alone, but did report that he was "close" with his stepdaughter.  He denied dating.  He denied receiving any post-service psychiatric treatment prior to seeing VA mental health specialists in 2007.

On mental status examination, the Veteran presented with adequate hygiene and appearance, maintained excellent eye contact, and had a normal rate of speech.  The examiner observed that the Veteran presented as gregarious, smiling, and appearing to be almost forced in his pleasing presentation; the examiner suspected that beneath this presentation the Veteran was experiencing considerable anxiety, noting that his affect was "disjointed" considering his combat history.  However, he was oriented and was his memory appeared to be normal, and his thought processes were logical, sequential, and goal-directed.  No problems regarding concentration were noted, and no delusional thought content was apparent.  The Veteran denied hallucinations.  His judgment and insight were fair.

In terms of subjective symptoms, the examiner noted that the Veteran had some difficulties reporting certain of the "more difficult events" from Vietnam, and also reported getting little sleep.  He denied experiencing nightmares or intrusive flashbacks.  He mentioned that he occasionally felt suicidal, thinking that he might shoot himself.  He reports owning several guns at home, all of which were loaded.  The Veteran denied ever making a suicide attempt, and also denied ever experiencing homicidal ideation, intent, or plan.  He reported that his current mood was "depressed and anxious."  The diagnosis was anxiety disorder, not otherwise specified.

On VA examination in September 2007, the Veteran reported that he had been beaten by his father as a child.  When queried about in-service stressors, he reported many of the same stressors that were discussed during the June 2007 evaluation.  The examiner noted that the Veteran's reported stressors were consistent with those he reported during the June 2007 evaluation.

In terms of occupational history, the Veteran reported working a number of jobs but stated that he was currently unemployed and looking for employment.  In terms of relationship history, he confirmed that he was twice divorced with no children from either marriage.  He denied being in a relationship, and reported that he lived alone.

The Veteran reported that he continued to have intrusive thoughts about his traumatic experiences in Vietnam.  He reported nightmares, as well as persistent symptoms of arousal including irritability and outbursts of anger, which sometimes led to physical altercations in the past.  In fact, the Veteran reported being involved in a physical altercation one month prior.  He reported avoiding conversations about his trauma.  He also stated that he avoided coverage about the war in Iraq.  The examiner noted that he exhibited a significant inability to recall important aspects of the trauma that he experienced.  The Veteran reported having problems concentrating, and stated that he had to "control everything around me."  He stated that his need for control was likely what precipitated his failed marriages.  In terms of mood, he stated that he was depressed and anxious, rating his current levels of depression and anxiety as 5 out of 10.  He did report, however, that medication had helped with his depression.

On mental status examination, the Veteran was appropriately dressed, with good hygiene and grooming.  His affect was initially incongruent with the purpose of the examination-he entered the examiner's office with a broad smile and enthusiastic greeting.  However, when prompted for information regarding his Vietnam experiences, he became "quite visibly anxious" and was observed wringing his hands, and he also began to stutter and grow tearful.  The Veteran made significant effort to maintain emotional control throughout the evaluation.  Mood and affect were generally anxious.  The Veteran did not exhibit any impairment of thought process of communication.  He denied hallucinations, and no delusions were noted.  He reported passive suicidal ideation but denied imminent plan or intent.  He was oriented to person, place, and time, but reported that his memory was poor.  He exhibited obsessive behavior in the form of checking doors frequently.  Speech was normal.  The Veteran also reported symptoms consistent with panic attacks, stating that he "will suddenly find himself out of breath, with increased heart rate, sweating, and thoughts that something bad will happen."  These episodes lasted a couple minutes or slightly longer, and did not seem to be triggered by any particular event.

The examiner diagnosed the Veteran with PTSD with the full constellation of symptoms pursuant to the DSM.  The examiner noted that the Veteran's symptomatology had "significantly impacted [the] veteran's emotional and social functioning," but that it did not render him unemployable.

The Veteran continued to seek counseling and treatment at the VA Medical Center in Pittsburgh through 2009, reporting symptoms that were largely consistent with the previous evaluations discussed above.  In January 2008, he reported experiencing 2 or 3 panic attacks per week.  In April 2008, he reported thoughts of wanting to harm his niece's ex-husband; however, he denied any homicidal plans.  The Veteran continued the use of psychotropic medication.  He also continued to seek employment with no success.  In October 2009, he reported increased stress due to financial problems, and stated that he had begun abusing alcohol.

In March 2010, the Veteran underwent an initial evaluation at the Washington, Pennsylvania community-based outpatient clinic (CBOC).  At the evaluation, he reported that he had stopped treatment with his previous VA providers in Pittsburgh because of an incident in October 2009 when VA employees requested that he remove his gun from his house.  He reported that for a month after that incident he stopped taking his medication.  In terms of current symptoms, he reported that his mood was "up and down, but better than it was a couple of years ago."  He reported lack of interest and trouble with concentration, as well as memory difficulties.  On mental status examination, his affect was blunted, and mood was mildly to moderately restricted.  He displayed a relatively delayed response latency at times.  The examiner noted that attention and concentration appeared to be somewhat impaired, along with recent memory difficulties.  The Veteran admitted to some passive suicidal ideation.

On VA psychiatric examination in December 2013, the examiner noted that the Veteran's social functioning had not changed since the September 2007 evaluation.  The Veteran remained divorced and single, but continued to socialize regularly with his sister and a "female friend" with whom he was not romantically engaged.  He reported seeing his sister and his friend on a weekly basis, describing his relationship with them as "excellent."  However, the examiner noted that the Veteran exhibited difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that he was still unemployed.

In terms of mental health history, the Veteran maintained the use of psychotropic medication.  Current medication included sertraline, tramadol, buspirone, and mirtazapine, with mild side effects of dizziness and light-headedness noted.  The Veteran reported that these medications had significantly reduced his anger and irritability.

On mental status examination, the examiner noted that the Veteran continued to experience symptoms consistent with PTSD, to include intrusive thoughts and images, behavioral and cognitive avoidance, anhedonia, hypervigilance, and exaggerated startle.  Other symptoms reported by the Veteran were depressed mood and episodes of tearfulness occurring approximately once per week, as well as panic attacks during which he experienced shortness of breath and fear of dying.  The duration of such attacks was said to be from 5 minutes to 1 hour.  The Veteran reported increasing frequency of such attacks since he suffered a heart attack in 2011.  The examiner noted also that the Veteran exhibited markedly diminished interest or participation in significant activities, a persistent negative emotional state, and disturbances of motivation and mood.

The examiner concluded that the Veteran's PTSD was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner further indicated that the Veteran had not experienced an increase in severity of his PTSD symptoms; his social functioning was intact, and he was employable from a psychiatric standpoint.

In addition to the medical evidence of record, the Veteran has attested to the severity of his PTSD symptoms in numerous lay statements submitted to VA over the years.  For example, in September 2007, he asserted that he was confused and forgetful and was unable to work.  In his September 2008 Notice of Disagreement, he reported being irritable and constantly losing his temper, as well as having difficulty concentrating.  He also reported having panic attacks 4 or 5 times a week that caused shortness of breath, heart palpitations, sweating, and confusion.  He stated that sometimes he was unable to leave his house due to anxiety and report passive suicidal ideation.  Also of record are letters from the Veteran's sister attesting to many of these symptoms.

During his Travel Board hearing, he reported having nightmares, flashbacks, and intrusive thoughts about Vietnam.  He also reported being easily irritated and stated that he had a low tolerance for minor inconveniences.  In addition, he reported that he was mostly socially isolated but that he did have a couple friends, and that when going out he was watchful and vigilant.  He confirmed that he had regular panic attacks, sometimes a couple of times per day.  He reported memory problems-stating that "I've been a regular doofus, you know I just can't remember anything."  He reported that he was last able to work in 2007.

In a February 2014 letter, the Veteran's attorney wrote that the Veteran's symptoms were deserving of a higher rating than his currently assigned 30 percent evaluation.  In particular, the attorney noted that the December 2013 VA examiner noted no change in the Veteran's symptoms despite the earlier September 2007 evaluation indicating "significant" social and occupational impairment.  The attorney further wrote: "Panic attacks that occur daily, periods of tearful . . . depressed mood that occurs once a week, and daily intrusive thoughts, are not mild or transient symptoms.  They are the type of symptoms, as [the September 2007 VA examiner] noted, that have a significant impact on the Veteran's social and emotional functioning."

Taken as a whole, the evidence reflects that the Veteran's PTSD symptoms are productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.

The lay and medical evidence shows that the Veteran has panic attacks frequently, sometimes more than once per day; memory loss, including the suppression of memories from his time in Vietnam; difficulty concentrating; difficulty with stressful situations, and passive suicidal ideation.  Although the Veteran maintains limited social relationships, he lives alone and is isolated for the majority of the time, and the VA examination reports of record confirm that he has difficulty in establishing and maintaining effective work and social relationships.  He has exhibited anger issues and irritability, and has gotten involved in at least one physical altercation during the appeal period.  He has difficulty being in crowds, and has reported being hypervigilant; these symptoms are confirmed by the medical evidence.  Moreover, the Veteran has consistently reported feelings of depression and loss of interest, and the most recent VA examination report confirmed that he has disturbances of motivation and mood.  His psychiatric symptoms are therefore consistent with significant impairment, and are more severe than the "occasional" impairment contemplated by his current 30 percent evaluation.

In sum, the Board finds that, as the Veteran's symptomatology more nearly approximates the criteria for a 70 percent rating, an increase from 30 percent to 70 percent is warranted.  However, the Board finds that an evaluation in excess of 70 percent is not warranted, for the following reasons.

A 100 percent rating is not warranted because the evidence is against a finding of total occupational and social impairment.  In short, the criteria of a 100 percent rating are not met in this case.  He consistently appeared at VA appointments well-groomed and with good hygiene, and was consistently alert and socially appropriate.  The Veteran repeatedly denied having delusions, preoccupations, compulsions, or phobias.  In almost all VA consultations, examiners noted no overt psychotic symptoms or evidence of thought disorder.  Furthermore, although the record does reflect social impairment with respect to the Veteran's relationships with friends and family, he has shown that he is able to establish and maintain relationships with his sister and at least one friend.  As noted above, the Veteran's VA outpatient treatment records and examination reports (as well as his lay statements) indicate serious or moderate impairment but do not rise to the level of total impairment.  He has consistently denied having persistent delusions or hallucinations.  The evidence, as noted above, shows that the Veteran is able to perform the activities of daily living and is generally orientated to time and place.  In sum, the Veteran's disability picture is not one of total impairment, as illustrated by the criteria for a 100 percent rating.

After reviewing the entire record, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity.  Therefore, an increased evaluation to 70 percent disabling, but no higher, is warranted.


Hearing Loss

The Veteran contends that he is entitled to an increased rating for bilateral hearing loss disability, currently rated as 40 percent disabling.

Disability ratings for hearing loss disability are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  Id.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the disability evaluation may be based solely on pure tone threshold testing.  An exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the pure tone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

The Veteran contends that his service-connected bilateral hearing loss disability should be rated higher than the 40 percent evaluation currently assigned to him.  However, the audiological testing of record during the appeal period does not support findings that would warrant more than the assigned 40 percent rating under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.

The Veteran filed his original claim for service connection in June 2007.  He was afforded a VA audiological examination in September 2007, at which time his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
70
70
LEFT
25
40
65
80
90

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 52 percent in the left ear.  Pure tone threshold averages were 60 and 68.75 in the right and left ears, respectively.

Applying Table VII of the rating schedule laid out in 38 C.F.R. § 4.85, the results of the September 2007 evaluation revealed that the Veteran had Level VI hearing in the right ear and Level VIII hearing in the left ear, corresponding to a 40 percent rating.  The Veteran was initially assigned a noncompensable rating for left ear hearing loss only.  After perfecting his appeal with regard to his evaluation (and contesting the denial of service connection for right ear hearing loss), a 40 percent rating for bilateral hearing loss was awarded via a February 2011 rating decision.

In December 2013, a second VA audiological examination was performed.  At that time, an audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
70
65
LEFT
30
45
80
80
90

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 66 percent in the left ear.  Pure tone threshold averages were 60 and 73.75 in the right and left ears, respectively.  These results, when applying Table VII of the rating schedule, demonstrate that the Veteran had Level V hearing in the right ear and Level VII hearing in the left ear.  This corresponds to a 30 percent rating.  See 38 C.F.R. § 4.85.

Upon review, therefore, the two VA audiological examinations of record indicate findings corresponding to no higher than a 40 percent evaluation.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  There is no additional evidence-i.e., no additional audiograms-in the record that would suggest that the Veteran's hearing loss is severe enough to warrant a higher rating.  The Board has no reason to doubt the validity of the VA audiometric testing in this case.  (Additionally, the Board notes that the Veteran is already in receipt of the maximum schedular ratings for tinnitus and punctured left ear drum, pursuant to 38 C.F.R. § 4.88(a), Diagnostic Codes 6260 and 6211, respectively.)

Moreover, neither of the VA examinations demonstrate an exceptional pattern of hearing impairment, as the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz, or a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  Additionally, there is no examiner certification that the use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

The Veteran's subjective reports of hearing impairment have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examination findings demonstrate no basis for any increase in disability evaluation.

In sum, the application of the rating schedule to the numeric designations assigned based on the VA audiological examination report demonstrates that the appropriate rating for the Veteran's bilateral hearing loss disability is 40 percent throughout the appeal period.  The Veteran has not met the criteria for rating in excess of 40 percent during any discrete period involved in this appeal.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD and bilateral hearing loss disability.  The evidence shows that his PTSD is productive of occupational and social impairment with reduced liability and productivity, including such symptoms as irritability, difficulty concentrating, and memory problems, among other symptoms contemplated by the general rating formula for mental disorders.  In addition, as indicated above, the Veteran has reported that he has difficulty understanding conversations, has a history of left eardrum perforation, and has ringing in his ears.  These symptoms are, likewise, contemplated by the assigned Diagnostic Codes for these disabilities.

With respect to his hearing loss claim, the Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability and other ear-related symptoms.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86(a), 4.87(a), and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000, and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's hearing loss-related disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to pure tone averages and speech discrimination.  The Board also finds that the Veteran's other symptoms, to include ringing in the ears and history of left eardrum perforation, are contemplated by his separate ratings for those disabilities.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to an evaluation of 70 percent for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss disability is denied.


REMAND

The Veteran contends that he sustained combat-related injuries to his lower back and neck while serving in Vietnam, and that these injuries are related to his current disorders, to include documented osteoarthritis of the lumbar and cervical spine.  In its May 2010 remand, the Board instructed the RO to obtain an examination and provide an opinion as to the etiology of these disorders.  The Board specifically instructed the VA examiner to accept as true the Veteran's lay assertions that he suffered low back and neck injuries in service, in light of his status as a combat Veteran.  The Board noted that a previous VA medical opinion had impermissibly relied on the lack of documented in-service treatment in arriving at a negative nexus opinion, thus discrediting the Veteran's competent lay statements regarding his in-service injury.  See 38 U.S.C.A. § 1154(b).

A VA examination was performed in September 2011, and a negative nexus opinion was obtained in November 2013.  Upon review, the Board finds that the November 2013 opinion falls short of complying with the Board's remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Once again, the examiner failed to accept as true the Veteran's contentions regarding his in-service injuries.  The examiner specifically noted that "[t]here is no evidence of injury or treatment for . . . the cervical or lumbar spine in the [service treatment records]" as partial basis for her negative opinion.  This finding ignores the Board's prior instructions that the Veteran's lay testimony regarding in-service injury is competent evidence that such injury occurred.  Accordingly, the claims must be remanded for an addendum opinion that complies with the Board's directives.

With regard to the TDIU claim, the Board notes that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the September 2011 examination for an addendum opinion regarding the claims for low back and neck disorders.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary then such should be arranged.

In the addendum, the examiner is asked to determine the nature and likely etiology of the Veteran's documented low back and neck disorders, to include osteoarthritis.  For purposes of this opinion, the examiner should accept as true that the Veteran has had neck and low back symptoms continuously since a 1967 blast injury during his service in Vietnam.  The examiner should not cite the lack of in-service documentation or post-treatment records of low back or neck symptoms as partial basis for his or her opinion.

After reviewing the entire record and discussing the above issues, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back and neck disorders were incurred in or aggravated by service, to include his combat-related blast injury.

The examiner should prepare a detailed rationale for all opinions and conclusions reached.  It is imperative that the examiner support any opinions and conclusions with specific references to the Veteran's claims file, including the Veteran's lay statements.

2.  After the above has been accomplished, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, to include additional development or medical opinion for the TDIU claim if deemed appropriate.

3.  Then, the AOJ should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


